IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                            No. 00-50180
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                          Plaintiff-Appellee,

                                                 versus

MARIO CABELLO-GONZALEZ;
MAURICIA CASTRO-VALENZUELA,

                                                                                      Defendants-
Appellants.


                        -----------------------------------------------------------
                           Appeals from the United States District Court
                                  for the Western District of Texas
                                   USDC No. DR-99-CR-376-03
                        -----------------------------------------------------------
                                              May18, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

       Mario Cabello-Gonzalez and Mauricia Castro-Valenzuela appeal their convictions for

conspiring to possess with the intent to distribute methamphetamine. Each contends solely that the

evidence was insufficient to support his or her conviction. We have reviewed the record and the

briefs of the parties. Viewing the evidence and all reasonable inferences to be drawn from it in the

light most favorable to the jury’s verdict, the evidence was sufficient to support both defendants’

convictions. See United

States v. Gourley, 168 F.3d 165, 168-69 (5th Cir. 1999).

       AFFIRMED.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.